EX-10 4 exh101.htm EXHIBIT 10.1 exhibit10.1

Exhibit 10.1

_______________________ __________________



 

 

 

 

 

 

INDIANAPOLIS POWER & LIGHT COMPANY

TO

BANK ONE, NATIONAL ASSOCIATION,
as successor in interest to

AMERICAN NATIONAL BANK AND TRUST

COMPANY OF CHICAGO

Trustee

________



Forty-Seventh Supplemental Indenture

________



 

Dated as of August 1, 2003



 

ESTABLISHING FIRST MORTGAGE BONDS,

6.30% Series, Due 2013

 

__________________________________________________________

TABLE OF CONTENTS*



of

FORTY-SEVENTH SUPPLEMENTAL INDENTURE

of

INDIANAPOLIS POWER & LIGHT COMPANY

Page

PARTIES 1

RECITALS 1

SECTION 1 Granting clauses 3

Part I Electric Distributing Systems 3

Part II Reserved 4

Part III Indeterminate Permits and Franchises 4

Part IV Other Property 4

SECTION 2 Definitions 5

SECTION 3 Designation and Authentication of 2013 Bonds 7

SECTION 4 Optional Redemption 10

SECTION 5 Registration, Transfer and Exchange 12

SECTION 6 Restrictions on Transfer and Exchange 15

SECTION 7 Temporary Offshore Global Bond 17

SECTION 8 Form of fully registered bond 17

Form of Trustee's certificate on bonds 19

SECTION 9 Temporary Bonds 23

SECTION 10 Annual Payments for Maintenance and Improvement Fund 24

SECTION 11 Compliance with Section 47 of Original Mortgage with

respect to dividend restrictions 24

-------------------

*Table of Contents is not part of this Forty-Seventh Supplemental Indenture and
should not be considered such. It is included herein only for purposes of
convenient reference.

 

 

Page

 

SECTION 12 Rule 144A Information Request 24

SECTION 13 Acceptance of trusts by Trustee and conditions of Acceptance 24

SECTION 14 Successors and assigns 25

SECTION 15 Limitation of rights hereunder 25

SECTION 16 Compliance with terms, provisions and conditions of Mortgage 25

SECTION 17 Execution in counterparts 25

SIGNATURES AND SEALS 26

ACKNOWLEDGEMENTS 28

EXHIBITS

EXHIBIT A Certificate of Beneficial Ownership

EXHIBIT B DTC Legend

EXHIBIT C Regulation S Certificate

EXHIBIT D Restricted Legend

EXHIBIT E Rule 144A Certificate

EXHIBIT F Temporary Offshore DTC Legend



 

 

THIS FORTY-SEVENTH SUPPLEMENTAL INDENTURE,

dated as of August 1, 2003, between INDIANAPOLIS POWER & LIGHT COMPANY, a
corporation of the State of Indiana, hereinafter sometimes called the "Company,"
party of the first part, and BANK ONE, NATIONAL ASSOCIATION, as successor in
interest to AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO, a national
banking association, as Trustee, hereinafter sometimes called the "Trustee,"
party of the second part;





WHEREAS, the Company by a Mortgage and Deed of Trust (hereinafter sometimes
called the "Original Mortgage" when referred to as existing prior to any
supplement thereto or modification thereof, and the "Mortgage" when referred to
as now or heretofore supplemented and modified) dated as of May 1, 1940, made to
said American National Bank and Trust Company of Chicago, as Trustee, to secure
the payment of the bonds issued from time to time under the Mortgage for the
purposes of and subject to the limitations specified in the Mortgage, and to
secure the performance of the covenants therein contained, conveyed to the
Trustee thereunder upon certain trusts, terms and conditions, and with and
subject to certain provisos and covenants therein contained, all and singular
the property, rights and franchises which the Company then owned or should
thereafter acquire, excepting the property expressly excepted by the terms of
the Original Mortgage or any indenture supplemental thereto, to which Mortgage
reference is hereby made for greater certainty; and



WHEREAS, the Original Mortgage has been supplemented and modified by
supplemental indentures dated as of May 1, 1942, as of February 1, 1948, as of
April 1, 1949, as of October 1, 1949 (two), as of February 1, 1951, as of March
1, 1953, as of June 1, 1956, as of March 1, 1958, as of October 1, 1960, as of
August 1, 1964, as of April 1, 1966, as of May 1, 1967, as of May 1, 1968, as of
October 1, 1970, as of March 1, 1972, as of March 15, 1973, as of February 15,
1974, as of August 15, 1974, as of September 15, 1975, as of June 1, 1976, as of
July 1, 1976, as of August 1, 1977, as of September 1, 1978, as of August 1,
1981 (two), as of November 1, 1983, as of November 1, 1984, as of December 1,
1984, as of September 1, 1985, as of October 1, 1986, as of June 1, 1989, as of
August 1, 1989, as of October 15, 1991, as of August 1, 1992, as of April 1,
1993, as of October 1, 1993 (two), as of February 1, 1994 (two), as of January
15, 1995, as of October 1, 1995 and as of August 1, 2001 (four); and



WHEREAS, Section 8 of the Original Mortgage provides, among other things, that
the form of each series of bonds (other than the initial issue of bonds) issued
thereunder shall be established by an indenture supplemental thereto authorized
by resolution of the Board of Directors of the Company, and that the form of
each series, as established by the Board of Directors, shall specify the
descriptive title of the bonds and various other terms thereof, and may also
contain such other provisions as the Board of Directors may, in its discretion,
cause to be inserted therein expressing or referring to the terms and conditions
upon which such bonds are to be issued and secured under the Original Mortgage
or any indenture supplemental thereto or in modification thereof; and



WHEREAS, the Company now desires to provide for the establishment, execution,
authentication and delivery under the Mortgage of bonds of a series to be known
as its "First Mortgage Bonds, 6.30% Series, due 2013" (the bonds of said series
being hereinafter sometimes referred to as the "2013 Bonds"), limited to the
aggregate principal amount of One Hundred Ten Million Dollars ($110,000,000);
and



WHEREAS, all things necessary to make the 2013 Bonds hereinafter described, when
duly executed by the Company and authenticated and delivered by the Trustee, a
valid, binding and legal obligation of the Company, and to make this
Forty-Seventh Supplemental Indenture a valid and binding agreement supplemental
to the Original Mortgage, have been done and performed; and



WHEREAS, the execution and delivery by the Company of this Forty-Seventh
Supplemental Indenture, and the terms of the 2013 Bonds, have been duly
authorized by the Board of Directors of the Company by appropriate resolutions
of said Board; and



WHEREAS, it is provided in and by the Original Mortgage that the Company will
execute and deliver such further instruments and do such further acts as may be
necessary or proper to carry out more effectively the purposes of the Mortgage,
and to make subject to the lien thereof any property thereafter acquired and
intended to be subject to the lien thereof; and



WHEREAS, the Company has, since the date of execution and delivery of the
Original Mortgage, purchased and acquired property and desires by this
Forty-Seventh Supplemental Indenture specifically to convey to the Trustee such
property for the better protection and security of the bonds issued and to be
issued under the Original Mortgage, or any indenture supplemental thereof;



NOW, THEREFORE, THIS INDENTURE WITNESSETH that, in consideration of the premises
and of the acceptance or purchase of the 2013 Bonds by the registered owners
thereof, and of the sum of one dollar, lawful money of the United States of
America, to the Company duly paid by the Trustee at or before the execution and
delivery of this Forty-Seventh Supplemental Indenture, the receipt whereof is
hereby acknowledged, the Company and the Trustee, respectively, have entered
into, executed and delivered this Forty-Seventh Supplemental Indenture, for the
uses and purposes hereinafter expressed, that is to say:



SECTION 1. The Company has granted, bargained, sold, released, conveyed,
assigned, transferred, mortgaged, pledged, set over and confirmed, and by these
presents does grant, bargain, sell, release, convey, assign, transfer, mortgage,
pledge, set over and confirm (subject, however, to excepted encumbrances as
defined in the Mortgage), unto said Bank One, National Association, as successor
in interest to American National Bank and Trust Company of Chicago, as Trustee,
as herein provided, and its successors in the trusts declared in the Original
Mortgage and herein, all of the property, real, personal and mixed, tangible and
intangible, of every kind, character and description which the Company has
acquired since the execution and delivery of the Original Mortgage and now owns
(except property, rights and assets of a character similar to that excluded from
the lien and operation of the Mortgage by the Granting Clauses of the Original
Mortgage, which property, rights and assets are excluded from the lien and
operation of the Mortgage only to the extent provided therein), including, but
without otherwise limiting the generality of the foregoing, the following
described property situated within the State of Indiana:



PART I.

ELECTRIC DISTRIBUTING SYSTEMS.



All electric distributing systems of the Company acquired by it after May 1,
1940, the date of the Original Mortgage, and located in the Counties of
Bartholomew, Boone, Daviess, Gibson, Greene, Hamilton, Hancock, Hendricks,
Johnson, Knox, Madison, Marion, Monroe, Morgan, Owen, Pike, Putnam, Shelby,
Sullivan and Switzerland, State of Indiana; and any additions to or extensions
of any such systems, together with the buildings, erections, structures,
transmission lines, power stations, sub-stations, engines, boilers, condensers,
pumps, turbines, machinery, tools, conduits, manholes, insulators, dynamos,
motors, lamps, cables, wires, poles, towers, cross-arms, piers, abutments,
switchboard equipment, meters, appliances, instruments, apparatus,
appurtenances, maps, records, ledgers, contracts, facilities and other property
or equipment used or provided for use in connection with the construction,
maintenance, repair and operation thereof; together also with all of the rights,
privileges, rights-of-way, franchises, licenses, grants, liberties, immunities,
ordinances, permits and easements of the Company in respect of the construction,
maintenance, repair and operation of said systems.



 

PART II.

[Reserved]



PART III.

INDETERMINATE PERMITS AND FRANCHISES.



All indeterminate permits, franchises, ordinances, licenses, and other
authorizations by or from any state, county, municipality, or other governmental
authority, acquired by the Company after May 1, 1940, the date of the Original
Mortgage, including particularly, but not limited to, any indeterminate permits
under the Public Service Commission Act of the State of Indiana, and all Acts
amendatory thereof and supplemental thereto, and all right, title and interest
therein now owned by the Company, and all renewals, extensions and modifications
of said indeterminate permits, franchises, ordinances, licenses, and other
authorizations, and of the indeterminate permits, franchises, ordinances,
licenses, and other authorizations referred to in Part VII of the Granting
Clauses of the Original Mortgage.



PART IV.

OTHER PROPERTY.



All other property, whether real, personal or mixed (except any in the Mortgage
expressly excepted), now owned by the Company and wheresoever situated,
including (without in anywise limiting or impairing by the enumeration of the
same the scope and intent of the foregoing or of any general description
contained in the Mortgage) all lands, flowage rights, water rights, flumes,
raceways, dams, rights-of-way and roads; all plants for the generation of
electricity by water, steam and/or other power, power houses, telephone systems,
water systems, power plants, hot water plants, sub-stations, transmission lines,
distribution systems, bridges, culverts and tracts; all offices, buildings and
structures and the equipment thereof; all machinery, engines, boilers, dynamos,
machines, regulators, meters, transformers, generators and motors; all
appliances whether electrical, gas or mechanical, conduits, cables and lines;
all pipes whether for water, and power, or other purposes; all mains and pipes,
service pipes, fittings, valves and connections, poles, wires, tools,
implements, apparatus, furniture and chattels; all municipal franchises,
indeterminate permits, and other permits; all lines for the transportation,
transmission and/or distribution of electric current, and power or water for any
purpose, including towers, poles, wires, cables, pipes, conduits and all
apparatus for use in connection therewith; all real estate, lands, leases,
leaseholds; all contracts, whether heat, light, power, water or street lighting
contracts; all easements, servitudes, licenses, permits, rights, powers,
franchises, privileges, rights-of-way and other rights in or relating to real
estate or the occupancy of the same and (except as hereinafter or in the
Mortgage expressly excepted) all the right, title and interest of the Company in
and to all other property of any kind or nature appertaining to and/or used
and/or occupied and/or enjoyed in connection with any property hereinbefore
described or referred to;



Together with all and singular the tenements, hereditaments and appurtenances
belonging or in anywise appertaining to the aforesaid property or any part
thereof, with the reversion and reversions, remainder and remainders and
(subject to the provisions of Section 64 of the Original Mortgage), the tolls,
rents, revenues, issues, earnings, income, product and profits thereof, and all
the estate, right, title and interest and claim whatsoever, at law as well as in
equity, which the Company now has or may hereafter acquire in and to the
aforesaid property, indeterminate permits, franchises, ordinances, licenses and
other authorizations and every part and parcel thereof.



SECTION 2. Capitalized terms not otherwise defined in this Forty-Seventh
Supplemental Indenture shall have the following meanings:



"Agent Member" means a member of, or a participant in, the Depositary.



"Certificate of Beneficial Ownership" means a certificate substantially in the
form of Exhibit A.



"Certificated Bond" means a 2013 Bond in registered individual form without
interest coupons.



"Clearstream" means Clearstream Banking SA and its successors.



"Depositary" means the depositary of each Global Bond, which will initially be
DTC.



"DTC" means The Depository Trust Company, a New York Corporation, and its
successors.



"DTC Legend" means the legend set forth in Exhibit B.



"Euroclear" means Euroclear Bank S.A./N.V., and its successors and assigns, as
operator of the Euroclear System.



"Exchange Act" means the Securities Act of 1934, as amended.



"Global Bond" means a 2013 Bond in registered global form without interest
coupons.



"Initial Purchasers" means the initial purchasers party to a purchase agreement
with the Company relating to the sale of the 2013 Bonds by the Company.



"Officer's Certificate" means a certificate signed in the name of the Company
(i) by the chairman of the Board of Directors, the president or chief executive
officer or a vice president and (ii) by the chief financial officer, the
treasurer or any assistant treasurer or the secretary or any assistant
secretary.



"Offshore Global Bond" means a Global Bond representing 2013 Bonds issued and
sold pursuant to Regulation S.



"Permanent Offshore Global Bond" means an Offshore Global Bond that does not
bear the Temporary Offshore DTC Legend.



"Regulation S" means Regulations S under the Securities Act.



"Regulation S Certificate" means a certificate substantially in the form of
Exhibit C hereto.



"Restricted Period" means the relevant 40-day distribution compliance period as
defined in Regulation S.



"Restricted Legend" means the legend set forth in Exhibit D.



"Rule 144A" means Rule 144A under the Securities Act.



"Rule 144A Certificate" means (i) a certificate substantially in the form of
Exhibit E hereto or (ii) a written certification addressed to the Company and
the Trustee to the effect that the person making such certification (x) is
acquiring such 2013 Bond (or beneficial interest) for its own account or one or
more accounts with respect to which it exercises sole investment discretion and
that it and each such account is a qualified institutional buyer within the
meaning of Rule 144A, (y) is aware that the transfer to it or exchange, as
applicable, is being made in reliance upon the exemption from the provisions of
Section 5 of the Securities Act provided by Rule 144A, and (z) acknowledges that
it has received such information regarding the Company as it has requested
pursuant to Rule 144A(d)(4) or has determined not to request such information.



"Securities Act" means the Securities Act of 1933, as amended.



"Temporary Offshore Global Bond" means an Offshore Global Bond that bears the
Temporary Offshore DTC Legend.



"Temporary Offshore DTC Legend" means the legend set forth in Exhibit F.



"U.S. Global Bond" means a Global Bond that bears the Restricted Legend
representing 2013 Bonds issued and sold pursuant to Rule 144A.



SECTION 3. (a) There shall be and is hereby established a series of bonds,
limited in aggregate principal amount to One Hundred Ten Million Dollars
($110,000,000) to be issued under and secured by the Mortgage, to be designated
''6.30% Series, due 2013'', each of which shall also bear the descriptive title
''First Mortgage Bonds''; said bonds shall mature on July 1, 2013, and shall be
issued only as fully registered bonds without coupons in the denomination of one
thousand dollars and any larger denomination which is a whole multiple of one
thousand dollars; said 2013 Bonds shall accrue interest from and including the
most recent date to which interest has been paid or if no interest has been paid
from the date on which the 2013 Bonds are issued and authenticated through but
excluding the date on which is paid, at the rate per annum designated in the
title thereof; interest shall be payable in arrears semi-annually, on January 1
and July 1 of each year commencing January 1, 2004; and the principal of,
premium, if any, and interest on said bond shall be payable in lawful money of
the United States of America at the office or agency of the Company in the city
of the principal corporate trust offices of the paying agent appointed by the
Company, which shall initially be in the City of Chicago, Illinois. The person
in whose name any such 2013 Bond is registered at the close of business on any
record date (as hereinafter defined) with respect to any interest payment date
shall be entitled to receive the interest payable on such interest payment date,
except if and to the extent the Company shall default in the payment of the
interest due on such interest payment date, in which case such defaulted
interest shall be paid to the person in whose name such 2013 Bond is registered
on the date of payment of such defaulted interest or on a subsequent record date
for such payment if one shall have been established as hereinafter provided. A
subsequent record date with respect to payment of interest in default may be
established by or on behalf of the Company by notice mailed to the holders of
the 2013 Bonds not less than ten (10) days preceding such record date, which
record date shall not be more than thirty (30) days prior to the subsequent
interest payment date. The term "record date" as used in this Section with
respect to any regular interest payment date shall mean the tenth day next
preceding such interest payment date, or, if such tenth day shall be a legal
holiday or a day on which banking institutions are authorized by law to close in
the cities in which the principal corporate trust offices of any paying agents
are located, the day next succeeding such tenth day which shall not be a legal
holiday or a day on which such institutions are authorized to close.



(b) Bank One, National Association is hereby designated and appointed the office
and agency of the Company for the payment of the principal of, premium, if any,
and interest on the 2013 Bonds. All reference herein to the office or agency of
the Company for the payment of the principal of, premium, if any, and interest
on the 2013 Bonds shall be to Bank One, National Association. In the event of
the resignation or inability to act of Bank One, National Association, then a
successor paying agent for all such purposes shall be appointed by the Board of
Directors of the Company. Bank One, National Association is hereby designated
and appointed the office and agency of the Company for the registration,
transfer and exchange of such bonds. All reference herein to the office or
agency of the Company for the registration, transfer or exchange of the 2013
Bonds shall be to Bank One, National Association. In the event of the
resignation or inability to act of Bank One, National Association, then a
successor agent for the registration, transfer and exchange of the 2013 Bonds
shall be appointed by the Board of Directors of the Company.



(c) The 2013 Bonds shall be dated as of the date of authentication thereof,
except as otherwise provided in Section 10 of the Original Mortgage.



(d) The 2013 Bonds shall be limited to an aggregate principal amount of One
Hundred Ten Million Dollars ($110,000,000) and shall be issued under the
provisions of Article VII of the Original Mortgage.



(e) (1) Except as otherwise provided in paragraph (f), Section 6 (b)(3) or (c),
or Section 5(b)(4), each 2013 Bond (other than a Permanent Offshore Bond) will
bear the Restricted Legend.



(2) Each Global Bond will bear the DTC Legend.



(3) Each Temporary Offshore Global Bond will bear the Temporary Offshore DTC
Legend.



(4) 2013 Bonds initially offered and sold in reliance on Regulation S will be
issued as provided in Section 7(a).



(f) If the Company determines (upon the advice of counsel and such other
certifications and evidence as the Company may reasonably require) that a 2013
Bond is eligible for resale pursuant to Rule 144 under the Securities Act (or a
successor provision) and that the Restricted Legend is no longer necessary or
appropriate in order to ensure that subsequent transfers of the 2013 Bond (or a
beneficial interest therein) are effected in compliance with the Securities Act,
the Company may instruct the Trustee to cancel such 2013 Bond and issue to the
holder thereof (or to its transferee) a new 2013 Bond of like tenor and amount,
registered in the name of the holder thereof (or its transferee), that does not
bear the Restricted Legend, and the Trustee will comply with such instruction.

(g) By its acceptance of any 2013 Bond bearing the Restricted Legend (or any
beneficial interest in such a 2013 Bond), each holder thereof and each owner of
a beneficial interest therein acknowledges the restrictions on transfer of such
2013 Bond (and any such beneficial interest) set forth in this Forty-Seventh
Supplemental Indenture and in the Restricted Legend and agrees that it will
transfer such 2013 Bond (and any such beneficial interest) only in accordance
with the Mortgage, as supplemented by this Forty-Seventh Supplemental Indenture,
and such legend.



(h) A 2013 Bond will not be valid until the Trustee manually signs the
certificate of authentication on the 2013 Bond, with the signature conclusive
evidence that the 2013 Bond has been authenticated under this Forty-Seventh
Supplemental Indenture.



(i) At any time and from time to time after the execution and delivery of this
Forty-Seventh Supplemental Indenture, the Company may deliver 2013 Bonds
executed by the Company to the Trustee for authentication. The Trustee will
authenticate and deliver 2013 Bonds for original issue in the aggregate
principal amount not to exceed One Hundred Ten Million Dollars
($110,000,000.00).



SECTION 4. Except as provided in this Section 4, the 2013 Bonds shall not be
redeemable.



Upon the notice and in the manner and with the effect provided in the Mortgage
and in this Section 4, the 2013 Bonds shall be redeemable by the Company prior
to the maturity thereof out of monies deposited with the Trustee representing
the proceeds of mortgaged and pledged property taken by the exercise of the
power of eminent domain or otherwise as provided in paragraph B of Section 69 of
the Mortgage, at the principal amount of the 2013 Bonds as to be redeemed and
accrued interest to the date of redemption.



Upon the notice and in the manner and with the effect provided in this Section
4, the 2013 Bonds shall be redeemable prior to the maturity thereof, as a whole
or in part at any time, at the option of the Company, at a redemption price,
together with accrued interest to the date of redemption, equal to the greater
of (i) 100% of the principal amount of the 2013 Bonds being redeemed; and (ii)
the sum of the present values of the principal amount of the 2013 Bonds to be
redeemed and the remaining scheduled payments of interest on the 2013 Bonds from
the redemption date to July 1, 2013, discounted from their respective scheduled
payment dates to the redemption date semi-annually, assuming a 360-day year
consisting of twelve 30-day months at a discount rate equal to the Treasury
Yield plus thirty-five (35) basis points.



"Treasury Yield" means, with respect to any redemption date, the annual rate
equal to the semi-annual equivalent yield to maturity of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue expressed as a
percentage of its principal amount equal to the Comparable Treasury Price for
such redemption date.



"Comparable Treasury Issue" means the United States treasury security selected
by an independent investment banker as having a maturity comparable to the
remaining term of the 2013 Bonds to be redeemed that would be utilized, at the
time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity to the
remaining term of the 2013 Bonds.



"Comparable Treasury Price" means, with respect to any date of redemption, (i)
the average of the bid and asked prices for the Comparable Treasury Issue,
expressed in each case as a percentage of its principal amount, on the third
business day preceding the redemption date, as set forth in the daily
statistical release published by the Federal Reserve Bank of New York and
designated "Composite 3:30 p.m. Quotations for U.S. Government Securities," or
(ii) if this release is not published or does not contain such prices on the
business day in question, the Reference Treasury Dealer Quotation for the
redemption date.



"Reference Treasury Dealer Quotation" means, with respect to the Reference
Treasury Dealer and redemption date, the average, as determined by the Company,
of the bid and asked prices for the Comparable Treasury Issue expressed in each
case as a percentage of its principal amount and quoted in writing to the
Company by the Reference Treasury Dealer at 5:00 p.m. on the third business day
preceding the redemption date.



"Reference Treasury Dealer" means a primary United States government securities
dealer in New York City appointed by the Company and reasonably acceptable to
the Trustee.



The notice required for the redemption of the 2013 Bonds shall be as provided in
Section 59 of the Mortgage.



If fewer than all the 2013 Bonds are to be redeemed, selection of 2013 Bonds for
redemption will be made by the Trustee in the manner specified in the Mortgage.



Unless the Company defaults in payment of the redemption price, from and after
the date of redemption, the 2013 Bonds or portions thereof called for redemption
will cease to bear interest, and the holders of the 2013 Bonds will have no
right in respect of the 2013 Bonds except the right to receive the redemption
price.



No sinking fund is provided for the 2013 Bonds.



SECTION 5. (a) The 2013 Bonds will be issued in registered form only, without
coupons, and except under the circumstances described in subsection (b)(2) or
(b)(4) of this Section 5, the 2013 Bonds will be issued in global form only. The
Company shall cause the agent for the registration, transfer and exchange named
in Section 3(b) (the "Transfer Agent") to maintain a register (the "Register")
of the 2013 Bonds, for registering the record ownership of 2013 Bonds by the
holders thereof and transfers and exchanges of 2013 Bonds.



(b) (1) Each Global Bond will be registered in the name of the Depositary or its
nominee and, so long as DTC is serving as the Depositary thereon will bear the
DTC Legend.



(2) Each Global Bond will be delivered to the Transfer Agent as custodian for
the Depositary. Transfers of a Global Bond (but not a beneficial interest
therein) will be limited to transfers thereof in whole, but not in part, to the
Depositary, its successors or their respective nominees, except (i) as set forth
in Section 5(b)(4) and (ii) transfers of portions thereof in the form of
Certificated Bonds may be made upon request of an Agent Member (for itself or on
behalf of a beneficial owner) by written notice given to the Transfer Agent by
or on behalf of the Depositary in accordance with customary procedures of the
Depositary and in compliance with this Section and Section 6.



(3) Agent Members will have no rights under the Mortgage or this Forty- Seventh
Supplemental Indenture with respect to any Global Bond held on their behalf by
the Depositary, and the Depositary may be treated by the Company, the Trustee
and any agent of the Company or the Trustee as the absolute owner and holder of
such Global Bond for all purposes whatsoever. Notwithstanding the foregoing, the
Depositary or its nominee may grant proxies and otherwise authorize any person
(including any Agent Member and any person that holds a beneficial interest in a
Global Bond through an Agent Member) to take any action which a holder is
entitled to take under the Mortgage or this Forty-Seventh Supplemental Indenture
or the 2013 Bonds, and nothing herein will impair, as between the Depositary and
its Agent Members, the operation of customary practices governing the exercise
of the rights of a holder of any security.



(4) If (x) the Depositary notifies the Company that it is unwilling or unable to
continue as Depositary for a Global Bond and a successor depositary is not
appointed by the Company within 90 days of the notice, or (y) a completed
default (as defined in the Mortgage) has occurred and is continuing and the
Transfer Agent has received a request from the Depositary, or (z) the Company
determines that the 2013 Bonds will no longer be represented by Global Bonds,
the Transfer Agent will promptly exchange each beneficial interest in each
Global Bond for one or more Certificated Bonds of the same series in authorized
denominations having an equal aggregate principal amount registered in the name
of the owner of such beneficial interest, as identified to the Transfer Agent by
the Depositary, and thereupon each Global Bond will be deemed canceled. If a
Global Bond does not bear the Restricted Legend, then the Certificated Bonds
issued in exchange therefor will not bear the Restricted Legend. If a Global
Bond bears the Restricted Legend, then the Certificated Bonds issued in exchange
therefor will bear the Restricted Legend, provided that any holder of any such
Certificated Bond issued in exchange for a beneficial interest in a Temporary
Offshore Global Bond will have the right upon presentation to the Transfer Agent
of a duly completed Certificate of Beneficial Ownership after the Restricted
Period to exchange such Certificated Bond for a Certificated Bond of like tenor
and amount that does not bear the Restricted Legend, registered in the name of
such holder.



(c) A holder may transfer a 2013 Bond (or a beneficial interest therein) to
another person or exchange a 2013 Bond (or a beneficial interest therein) for
another 2013 Bond or 2013 Bonds of any authorized denomination by presenting to
the Transfer Agent a written request therefor stating the name of the proposed
transferee or requesting such an exchange, accompanied by any certification,
opinion or other document required by Section 6. The Transfer Agent will
promptly register any transfer or exchange that meets the requirements of this
Section by noting the same in the Register maintained by the Transfer Agent for
the purpose; provided that



(x) no transfer or exchange will be effective until it is registered in the
Register and



(y) the Transfer Agent will not be required (i) to issue, register the transfer
of or exchange any 2013 Bond for a period of ten (10) days before any interest
payment date of such bonds, (ii) to issue, register the transfer of or exchange
any 2013 Bond for a period of fifteen (15) days before a selection of 2013 Bonds
to be redeemed or purchased, (iii) to register the transfer of or exchange any
2013 Bond so selected for redemption or purchase in whole or in part, except, in
the case of a partial redemption or purchase, that portion of any 2013 Bond not
being redeemed or purchased, or (iv) if a redemption or a purchase is to occur
after a record date but on or before the corresponding interest payment date, to
register the transfer of or exchange any 2013 Bond on or after the record date
and before the date of redemption or purchase. Prior to the registration of any
transfer, the Company, the Trustee and their agents will treat the person in
whose name any 2013 Bond is registered as the owner and holder thereof for all
purposes (whether or not the 2013 Bond is overdue), and will not be affected by
notice to the contrary.



(d) From time to time the Company will execute and the Trustee will authenticate
additional 2013 Bonds as necessary in order to permit the registration of a
transfer or exchange in accordance with this Section.



(e) No service charge will be imposed in connection with any transfer or
exchange of any 2013 Bond, but the Company may require payment of a sum
sufficient to cover any transfer tax or similar governmental charge payable in
connection therewith (other than a transfer tax or other similar governmental
charge payable upon exchange pursuant to subsection (b)(4)).



(f) (1) If a beneficial interest in a Global Bond is transferred or exchanged
for a beneficial interest in another Global Bond, the Transfer Agent will (x)
record a decrease in the principal amount of the Global Bond being transferred
or exchanged equal to the principal amount of such transfer or exchange and (y)
record a like increase in the principal amount of the other Global Bond. Any
beneficial interest in one Global Bond that is transferred to a person who takes
delivery in the form of an interest in another Global Bond, or exchanged for an
interest in another Global Bond of the same series, will, upon transfer or
exchange, cease to be an interest in such Global Bond and become an interest in
the other Global Bond and, accordingly, will thereafter be subject to all
transfer and exchange restrictions, if any, and other procedures applicable to
beneficial interests in such other Global Bond for as long as it remains such an
interest.



(2) If a Certificated Bond is transferred or exchanged for another Certificated
Bond, the Transfer Agent will (x) cancel the Certificated Bond being transferred
or exchanged, (y) deliver one or more new Certificated Bonds in authorized
denominations having an aggregate principal amount equal to the principal amount
of such transfer or exchange to the transferee (in the case of a transfer) or
the holder of the canceled Certificated Bond (in the case of an exchange),
registered in the name of such transferee or holder, as applicable, and (if such
transferor exchange involves less than the entire principal amount of the
canceled Certificated Bond) deliver to the holder thereof one or more
Certificated Bonds in authorized denominations having an aggregate principal
amount equal to the untransferred or unexchanged portion of the canceled
Certificated Bond, registered in the name of the holder thereof.



SECTION 6. (a) The transfer or exchange of any 2013 Bond (or a beneficial
interest therein) may only be made in accordance with this Section and Section 5
and, in the case of a Global Bond (or a beneficial interest therein), the
applicable rules and procedures of the Depositary. The Transfer Agent shall
refuse to register any requested transfer or exchange that does not comply with
the preceding sentence.



(b) Subject to paragraph (c), the transfer or exchange of any 2013 Bond (or a
beneficial interest therein) of the type set forth in column A below for a 2013
Bond (or a beneficial interest therein) of the type set forth opposite in column
B below may only be made in compliance with the certification requirements (if
any) described in the clause of this paragraph set forth opposite in column C
below.

A

B

C

U.S. Global Bond

U.S. Global Bond

U.S. Global Bond

Certificated Bond

Certificated Bond

Certificated Bond

Offshore Global Bond

Offshore Global Bond

Offshore Global Bond

U.S. Global Bond

Offshore Global Bond

Certificated Bond

Certificated Bond

U.S. Global Bond

Offshore Global Bond

U.S. Global Bond

Offshore Global Bond

Certificated Bond

(1)

(2)

(3)

(3)

(4)

(2)

(4)

(1)

(3)

(1) No certification is required.



(2) The person requesting the transfer or exchange must deliver or cause to be
delivered to the Transfer Agent a duly completed Regulation S Certificate.



(3) The person requesting the transfer or exchange must deliver or cause to be
delivered to the Transfer Agent (x) a duly completed Rule 144A Certificate or
(y) a duly completed Regulation S Certificate, and/or (z) an opinion of counsel
and such other certifications and evidence as the Company may reasonably require
in order to determine that the proposed transfer or exchange is being made in
compliance with the Securities Act and any applicable securities laws of any
state of the United States; provided that if the requested transfer or exchange
is made by the holder of a 2013 Bond that does not bear the Restricted Legend,
then no certification is required. In the event that (i) the requested transfer
or exchange takes place after the Restricted Period and a duly completed
Regulation S Certificate is delivered to the Transfer Agent or (ii) a 2013 Bond
that does not bear the Restricted Legend is surrendered for transfer or
exchange, upon transfer or exchange the Transfer Agent will deliver a
Certificated Bond that does not bear the Restricted Legend.



(4) The person requesting the transfer or exchange must deliver or cause to be
delivered to the Transfer Agent a duly completed Rule 144A Certificate.



(c) No certification is required in connection with any transfer or exchange of
any 2013 Bond (or a beneficial interest therein)



(1) after such 2013 Bond is eligible for resale pursuant to Rule 144 under the
Securities Act (or a successor provision); provided that the Company has
provided the Transfer Agent with an Officer's Certificate to that effect, and
the Company may require from any person requesting a transfer or exchange in
reliance upon this clause (1) an opinion of counsel and any other reasonable
certifications and evidence in order to support such certificate; or



(2) sold pursuant to an effective registration statement.



Any Certificated Bond delivered in reliance upon this paragraph will not bear
the Restricted Legend.



(d) The Transfer Agent will retain copies of all certificates, opinions and
other documents received in connection with the transfer or exchange of a 2013
Bond (or a beneficial interest therein), and the Company will have the right to
inspect and make copies thereof at any reasonable time upon written notice to
the Transfer Agent.



SECTION 7. (a) Each 2013 Bond originally sold by the Initial Purchasers in
reliance upon Regulation S will be evidenced by one or more Offshore Global
Bonds that bear the Temporary Offshore DTC Legend.



(b) An owner of a beneficial interest in a Temporary Offshore Global Bond (or a
person acting on behalf of such an owner) may provide to the Transfer Agent (and
the Transfer Agent will accept) a duly completed Certificate of Beneficial
Ownership at any time after the Restricted Period (it being understood that the
Transfer Agent will not accept any such certificate during the Restricted
Period). Promptly after acceptance of a Certificate of Beneficial Ownership with
respect to such a beneficial interest, the Transfer Agent will cause such
beneficial interest to be exchanged for an equivalent beneficial interest in a
Permanent Offshore Global Bond, and will (x) permanently reduce the principal
amount of such Temporary Offshore Global Bond by the amount of such beneficial
interest and (y) increase the principal amount of such Permanent Offshore Global
Bond by the amount of such beneficial interest.



(c) Notwithstanding anything to the contrary contained herein, beneficial
interests in a Temporary Offshore Global Bond may be held through the Depositary
only through Euroclear and Clearstream and their respective direct and indirect
participants.



SECTION 8. The 2013 Bonds, and the Trustee's Certificate to be endorsed thereon,
shall be in the following forms, respectively:



[FORM OF FACE OF 2013 BOND]



INDIANAPOLIS POWER & LIGHT COMPANY

FIRST MORTGAGE BOND, 6.30% Series, Due 2013

Due July 1, 2013

No. ___ $___________



INDIANAPOLIS POWER & LIGHT COMPANY, a corporation of the State of Indiana
(hereinafter called the ''Company''), for value received, hereby promises to pay
or registered assigns, on July _____, 2013, at the office or agency of the
Company for such purpose, in the city of the principal corporate trust office of
the paying agent appointed by the Company, which shall initially be in the City
of Chicago, State of Illinois, ________________________Dollars in lawful money
of the United States of America, and to pay to the registered owner hereof
interest thereon from and including the most recent date to which interest has
been paid, or if no interest has been paid, from the date of this bond through
but excluding the date on which interest is paid, at the rate of six and
three-tenths percent (6.30%) per annum in like lawful money at said office or
agency on January 1 and July 1 in each year commencing January 1, 2004, until
the Company's obligation with respect to the payment of such principal shall
have been discharged. The interest payable hereunder on January 1 or July 1
will, subject to the exception provided in Section 3 of the Forty-Seventh
Supplemental Indenture hereinafter mentioned, be paid to the person in whose
name this bond is registered at the close of business on the record date, which
shall be the tenth day next preceding such interest payment date or, if such
tenth day shall be a Saturday, Sunday, legal holiday or a day on which banking
institutions are authorized by law to close in the cities in which the principal
corporate trust offices of any paying agents are located, the next day
succeeding such tenth day which shall not be a Saturday, Sunday, legal holiday,
or a day on which such institutions are authorized to close.



REFERENCE IS MADE TO THE FURTHER PROVISIONS OF THIS BOND SET FORTH ON THE
REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL, FOR ALL PURPOSES, HAVE THE SAME
EFFECT AS THOUGH FULLY SET FORTH IN THIS PLACE.



No recourse shall be had for the payment of the principal of or interest on this
bond against any incorporator or any past, present or future subscriber to the
capital stock, stockholder, officer or director of the Company or of any
predecessor or successor corporation, as such, either directly or through the
Company or any predecessor or successor corporation, under any rule of law,
statute, or constitution or by the enforcement of any assessment or otherwise,
all such liability of incorporators, subscribers, stockholders, officers and
directors, as such, being waived and released by the terms of the Mortgage, as
herein defined.



This bond shall not become obligatory until Bank One, National Association, the
Trustee under the Mortgage, as herein defined, or its successor thereunder,
shall have signed the form of certificate endorsed hereon.



IN WITNESS WHEREOF, INDIANAPOLIS POWER & LIGHT COMPANY has caused this bond to
be signed in its name by its President or one of its Vice Presidents, by his
signature or a facsimile thereof, and its corporate seal to be affixed hereon,
attested by its Secretary or one of its Assistant Secretaries, by his signature
or a facsimile thereof.

INDIANAPOLIS POWER & LIGHT COMPANY



Dated_______________ By_______________________________



Attest:



By_____________________________



[FORM OF TRUSTEE'S CERTIFICATE ON BONDS]

Trustee's Certificate

This 2013 Bond is one of the bonds, of the series herein designated, provided
for in the within-mentioned Mortgage and Forty-Seventh Supplemental Indenture
thereto.

BANK ONE, NATIONAL ASSOCIATION,

AS SUCCESSOR IN INTEREST TO

AMERICAN NATIONAL BANK AND

TRUST COMPANY OF CHICAGO

Trustee

By________________________________

Authorized Signature



[FORM OF REVERSE SIDE OF BOND]



INDIANAPOLIS POWER & LIGHT COMPANY



First Mortgage Bond, 6.30% Series, due 2013

Due July 1, 2013



This bond is one of an issue of bonds of the Company, issuable in series, and is
one of a series known as its First Mortgage Bonds, 6.30% Series, due 2013
(herein called the ''2013 Bonds'') limited in aggregate principal amount to One
Hundred Ten Million Dollars ($110,000,000) and established by a Forty-Seventh
Supplemental Indenture dated as of August 1, 2003, all bonds of all series
issued and to be issued under and equally secured (except insofar as any sinking
or other fund, established in accordance with the provisions of the Mortgage
hereinafter mentioned, may afford additional security for the bonds of any
particular series) by a Mortgage and Deed of Trust, dated as of May 1, 1940,
executed by the Company to American National Bank and Trust Company of Chicago
(predecessor to Bank One, National Association), as the Trustee (which Mortgage
and Deed of Trust as supplemented and modified by all supplemental indentures
thereto is hereinafter referred to as the ''Mortgage''), to which Mortgage
reference is made for a description of the property mortgaged and pledged, the
nature and extent of the security, the rights of the bearers or registered
owners of the bonds in respect of such security, the duties and immunities of
the Trustee and the terms and conditions upon which the bonds are secured.



This 2013 Bonds are subject to redemption as provided in Section 4 of the
Forty-Seventh Supplemental Indenture, to which reference is made for full
description of redemption provisions and prices.



With the consent of the Company and to the extent permitted by and as provided
in the Mortgage, the rights and obligations of the Company and/or of the holders
of the bonds and/or coupons and/or the terms and provisions of the Mortgage
and/or any instruments supplemental thereto may be modified or altered by
affirmative vote of the holders of at least sixty-six and two-thirds percent
(66-2/3%) in principal amount of the bonds affected by such modification or
alteration then outstanding under the Mortgage (excluding bonds disqualified
from voting by reason of the Company's interest therein as provided in the
Mortgage); provided that no such modification or alteration shall permit the
extension of the maturity of the principal of this 2013 Bond or the reduction in
the rate of interest hereon or any other modification in the terms of payment of
such principal or interest without the consent of the holder hereof. The
principal hereof may be declared or may become due and payable prior to the
stated date of maturity hereof, on the conditions, in the manner and at the time
set forth in the Mortgage, upon the occurrence of a completed default as in the
Mortgage provided.



No reference herein to the Mortgage, and no provision of this 2013 Bond or of
the Mortgage, shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay, subject to the provisions of the
Forty-Seventh Supplemental Indenture, the principal of, and premium, if any, and
interest on this 2013 Bonds at the place, at the respective times and at the
rate and the manner herein prescribed.



This 2013 Bond is issuable only in full registered form without coupons in
denominations of One Thousand Dollars ($1,000) and any larger denomination which
is a whole multiple of One Thousand Dollars ($1,000).



The 2013 Bonds shall be transferable by the registered holder thereof, in person
or by attorney duly authorized in writing, on the books of the Company at the
office or agency of the Company for such purpose in the city of the principal
corporate trust office of the registrar and transfer agent appointed by the
Company, which shall initially be in the City of Chicago, Illinois, upon
surrender thereof for cancellation at said office and upon presentation of a
written instrument of transfer duly executed. Thereupon, the Company shall issue
in the name of the transferee, and the Trustee shall authenticate and deliver, a
new registered 2013 Bond, in an authorized denomination, of equal principal
amount. Any such transfer shall be subject to the terms and conditions specified
in the Mortgage and in the Forty-Seventh Supplemental Indenture.



Upon redemption of this 2013 Bond in part and surrender thereof at the office or
agency of the Company for such purpose in the city of the principal corporate
trust office of the registrar and transfer agent appointed by the Company, which
shall initially be in Chicago, Illinois, for exchange, the Trustee shall
authenticate and deliver a new registered 2013 Bond in an authorized
denomination and principal amount equal to the reduced principal amount due on
that series after such partial redemption.



[FORM OF TRANSFER NOTICE]

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto



Insert Taxpayer Identification No.



Please print or typewrite name and address including zip code of assignee









the within bond and all rights thereunder, hereby irrevocably constituting and
appointing attorney to transfer said bond on the books of the Company with full
power of substitution in the premises.



[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL

CERTIFICATES BEARING A RESTRICTED LEGEND]



In connection with any transfer of this bond the undersigned confirms that such
transfer is made without utilizing any general solicitation or general
advertising and further as follows:



Check One



□

(1) This bond is being transferred to a "qualified institutional buyer" in
compliance with Rule 144A under the Securities Act of 1933, as amended and
certification in the form of Exhibit E to the Forty-Seventh Supplemental
Indenture is being furnished herewith.





□

(2) This bond is being transferred to a Non-U.S. Person in compliance with the
exemption from registration under the Securities Act of 1933, as amended,
provided by Regulation S thereunder, and certification in the form of Exhibit C
to the Forty-Seventh Supplemental Indenture is being furnished herewith.



or

□

(3) This bond is being transferred other than in accordance with (1) or (2)
above and documents are being furnished which comply with the conditions of
transfer set forth in this bond and the Forty-Seventh Supplemental Indenture.





If none of the foregoing boxes is checked, the Trustee is not obligated to
register this bond in the name of any person other than the holder hereof unless
and until the conditions to any such transfer of registration set forth herein
and in the Forty-Seventh Supplemental Indenture have been satisfied.

Date:



Seller



By



NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.



 

Signature Guarantee:2



By:

To be executed by an executive officer



 



2

Signatures must be guaranteed by an "eligible guarantor institution" meeting the
requirements of the transfer agent, which requirements include membership or
participation in the Note Transfer Agent Medallion Program ("STAMP") or such
other "signature guarantee program" as may be determined by the transfer agent
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.





 

[END OF 2013 BOND FORM]



SECTION 9. Until the 2013 Bonds in definitive form are ready for delivery, the
Company may execute, and upon its request in writing the Trustee shall
authenticate and deliver, in lieu thereof, fully registered 2013 Bonds in
temporary form, as provided in Section 15 of the Original Mortgage.



SECTION 10. The covenant of the Company to make annual payments to the Trustee
for a Maintenance and Improvement Fund as contained in Section 41 of the
Original Mortgage and in the first twenty-four Supplemental Indentures to the
Original Mortgage creating the several series of First Mortgage Bonds presently
outstanding under such Supplemental Indentures shall not apply to nor be for the
benefit of the 2013 Bonds, and the Company reserves the right, without any
consent of, or other action by, the holder of the 2013 Bonds, to amend, modify
or delete the provisions of the Mortgage relating to such Maintenance and
Improvement Fund and by acceptance of the 2013 Bonds the holder thereof waives
any right or privilege so to consent or take any other action with respect
thereto.



SECTION 11. The Company covenants that, so long as any of the 2013 Bonds shall
remain outstanding, it will comply with all of the provisions of Section 47 of
the Original Mortgage, including the provisions with respect to limitations on
dividends and distributions and the purchase and redemption of stock.



SECTION 12. The Company shall furnish to the holders or beneficial holders of
the 2013 Bonds and prospective purchasers, upon their request, the information
required under Rule 144A(d)(4) under the Securities Act until such time as such
new bonds are no longer "restricted securities" within the meaning of Rule 144
under the Securities Act, assuming these new 2013 Bonds have not been owned by
the Company or an affiliate of the Company.



SECTION 13. The Trustee hereby accepts the trusts herein declared, provided and
created and agrees to perform the same upon the terms and conditions herein and
in the Mortgage set forth and upon the following terms and conditions:



The recitals contained herein and in the bonds shall be taken as the statements
of the Company and the Trustee assumes no responsibility for the correctness of
the same. The Trustee makes no representations as to the validity or adequacy of
the security afforded hereby, or as to the validity of this Forty-Seventh
Supplemental Indenture or of the 2013 Bonds issued hereunder.



SECTION 14. Whenever in this Forty-Seventh Supplemental Indenture either of the
parties hereto is named or referred to, this shall, subject to the provisions of
Article XVII of the Original Mortgage, be deemed to include the successors or
assigns of such party, and all the covenants and agreements in this
Forty-Seventh Supplemental Indenture contained by or on behalf of the Company,
or by or on behalf of the Trustee, shall, subject as aforesaid, bind and inure
to the benefit of the respective successors and assigns of such parties, whether
so expressed or not.



SECTION 15. Nothing in this Forty-Seventh Supplemental Indenture expressed or
implied, is intended or shall be construed to confer upon, or to give to, any
person, co-partnership or corporation, other than the parties hereto and the
holders of the bonds and coupons outstanding under the Mortgage, any right,
remedy, or claim under or by reason of this Forty-Seventh Supplemental Indenture
or any covenant, condition or stipulation hereof; and all the covenants,
conditions, stipulations, promises and agreements in this Forty-Seventh
Supplemental Indenture contained by or on behalf of the Company shall be for the
sole and exclusive benefit of the parties hereto and of the holders of the bonds
and of the coupons outstanding under the Mortgage.



SECTION 16. The Company covenants that all of the terms, provisions and
conditions of the Mortgage shall be applicable to the 2013 Bonds issued
hereunder, except as herein otherwise provided and except insofar as the same
may be inconsistent with the provisions of this Forty-Seventh Supplemental
Indenture.



SECTION 17. This Forty-Seventh Supplemental Indenture is dated as of August 1,
2003, although executed and delivered on the date of the acknowledgement hereof
by the Trustee; and shall be simultaneously executed and delivered in several
counterparts, and all such counterparts executed and delivered, each as an
original, shall constitute but one and the same instrument.



 

 

 

(signature pages to follow)



IN WITNESS WHEREOF, INDIANAPOLIS POWER & LIGHT COMPANY, party of the first part,
has caused its corporate name to be hereunto affixed and this instrument to be
signed and acknowledged by its President or a Vice-President, and its corporate
seal to be hereto affixed and attested by its Secretary or an Assistant
Secretary, for and on its behalf, and BANK ONE, NATIONAL ASSOCIATION, AS
SUCCESSOR IN INTEREST TO AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO,
party of the second part, as Trustee, has caused its corporate name to be
hereunto affixed and this instrument to be signed and acknowledged by one of its
Authorized Officers, and its corporate seal to be hereto affixed and attested by
one of its Authorized Officers, all as of the day, month and year first above
written.

INDIANAPOLIS POWER & LIGHT

COMPANY

 

By ______________________________

(SEAL) HAMSA SHADAKSHARAPPA,

Senior Vice President Financial Services,

Chief Financial Officer and Secretary

Attest:

 

By: _____________________________

CONNIE R. HORWITZ,

Treasurer and Assistant Secretary

 

 

BANK ONE, NATIONAL ASSOCIATION, AS SUCCESSOR IN INTEREST TO AMERICAN NATIONAL
BANK AND

TRUST COMPANY OF CHICAGO

 

By________________________________

Derick Rush,

Authorized Officer

Attest: (SEAL)

 

By:______________________________

John P. Porzuczek,

Authorized Officer

STATE OF INDIANA )

) SS:

COUNTY OF MARION )

On this 30th day of July, in the year 2003, before me, a Notary Public in and
for the County and State aforesaid, personally came HAMSA SHADAKSHARAPPA, Senior
Vice President Financial Services, Chief Financial Officer and Secretary and
CONNIE R. HORWITZ, Treasurer and Assistant Secretary, of Indianapolis Power &
Light Company, one of the corporations described in and which executed the
foregoing instrument, to me personally known and known to me personally to be
such Senior Vice President Financial Services, Chief Financial Officer and
Secretary and Treasurer and Assistant Secretary, respectively. Said HAMSA
SHADAKSHARAPPA and CONNIE R. HORWITZ being by me severally duly sworn did depose
and say that the said HAMSA SHADAKSHARAPPA resides in Marion County, Indiana and
the said CONNIE R. HORWITZ resides in Hamilton County, Indiana; that said HAMSA
SHADAKSHARAPPA is Senior Vice President Financial Services, Chief Financial
Officer and Secretary and said CONNIE R. HORWITZ is Treasurer and Assistant
Secretary of said Indianapolis Power & Light Company; that each of them knows
the corporate seal of said corporation; that the seal affixed to said instrument
and bearing the name of said corporation is such corporate seal; that it was so
affixed by order of the Board of Directors of said corporation; and that each of
them signed his name thereto by like order; and each of them acknowledged the
execution of said instrument on behalf of said corporation to be his free and
voluntary act and deed and the free and voluntary act and deed of said
corporation, for the uses and purposes therein set forth.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal
this 30th day of July, 2003.

 

_______________________________

Catherine McDaniel,

Notary Public

My Commission Expires:

August 17, 2009

My County of Residence is:

Shelby

(NOTARIAL SEAL)

STATE OF INDIANA )

) SS:

COUNTY OF MARION )

On this 1st day of August, in the year 2003, before me, a Notary Public in and
for the County and State aforesaid, personally came Derick Rush and John P.
Porzuczek, Authorized Officers of Bank One, National Association, as successor
in interest to American National Bank and Trust Company of Chicago, one of the
corporations described in and which executed the foregoing instrument, to me
personally known and known to me personally to be such Authorized Officers. Said
Derick Rush and John P. Porzuczek, being by me severally sworn did depose and
say that the said Derick Rush resides in Hamilton County, Indiana, and that the
said John P. Porzuczek resides in Hamilton County, Indiana; that said Derick
Rush and John P. Porzuczek, are Authorized Officers of said Bank One, National
Association, as successor in interest to American National Bank and Trust
Company of Chicago; that each of them knows the corporate seal of said
corporation; that the seal affixed to said instrument and bearing the name of
said corporation is such corporate seal; that it was so affixed by authority of
the Board of Directors of said corporation; that each of them signed his name
thereto by like authority; and each of them acknowledged the execution of said
instrument on behalf of said corporation to be his free and voluntary act and
deed and the free and voluntary act and deed of said corporation, for the uses
and purposes therein set forth.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal
this 1st day of August, 2003.

________________________________

Ruth Dickinson,

Notary Public

My Commission Expires:

April 12, 2007

My County of Residence is:

Hendricks

(NOTARIAL SEAL)



This instrument was prepared by

Steven W. Thornton, Barnes & Thornburg,

11 South Meridian Street, Indianapolis, IN 46104

INDS01 SWT 598579_6

EXHIBIT A



[COMPLETE FORM I OR FORM II AS APPLICABLE.]

[FORM I]

Certificate of Beneficial Ownership



To: Bank One, National Association

Bank One Global Trust Services

111 Monument Circle

Indianapolis, Indiana 46277

Attention: Corporate Trust Administration OR



[Euroclear Bank S.A./N.V., as operator of the Euroclear System] OR



[Clearstream Banking SA]



Re: Indianapolis Power & Light Company

First Mortgage Bonds, 6.30% Series, due 2013 (the "Bonds")

Issued under the Forty-Seventh Supplemental Indenture to the

Mortgage and Deed of Trust dated as of May 1, 1940

(as supplemented and amended) (the "Mortgage")



Ladies and Gentleman:



We are the beneficial owner of $_________ principal amount of Bonds issued under
the Mortgage and represented by a Temporary Offshore Global Bond (as defined in
the Mortgage).



We hereby certify as follows:



[CHECK A OR B AS APPLICABLE.]

□

A. We are a non-U.S. person (within the meaning of Regulation S under the
Securities Act of 1933, as amended).





□

B. We are a U.S. person (within the meaning of Regulation S under the Securities
Act of 1933, as amended, that purchased the Bonds in a transaction that did not
require registration under the Securities Act of 1933, as amended.





You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.



Very truly yours,



[NAME OF BENEFICIAL OWNER]



 

By:

Name:

Title:

Address:

Date:



[FORM II]



Certificate of Beneficial Ownership



To: Bank One, National Association

Bank One Global Trust Services

111 Monument Circle

Indianapolis, Indiana 46277

Attention: Corporate Trust Administration



Re: Indianapolis Power & Light Company

First Mortgage Bonds, 6.30% Series, due 2013 (the "Bonds")

Issued under the Forty-Seventh Supplemental Indenture to the

Mortgage and Deed of Trust dated as of May 1, 1940

(as supplemented and amended) (the "Mortgage")



Ladies and Gentleman:



This is to certify that based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organizations
("Member Organizations") appearing in our records as persons being entitled to a
portion of the principal amount of Bonds represented by a Temporary Offshore
Global Bond issued under the above- referenced Mortgage, that as of the date
hereof, $________ principal amount of Bonds represented by the Temporary
Offshore Global Bond being submitted herewith for exchange is beneficially owned
by persons that are either (i) non-U.S. persons (within the meaning of
Regulation S under the Securities Act of 1933, as amended) or (ii) U.S. persons
that purchased the Bonds in a transaction that did not require registration
under the Securities Act of 1933, as amended.



We further certify that (i) we are not submitting herewith for exchange any
portion of such Temporary Offshore Global Bond excepted in such Member
Organization certifications and (ii) as of the date hereof we have not received
any notification from any Member Organization to the effect that the statements
made by such Member Organization with respect to any portion of such Temporary
Offshore Global Bond submitted herewith for exchange are no longer true and
cannot be relied upon as of the date hereof.



You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

Yours faithfully,



[EUROCLEAR BANK S.A./N.V., as

operator of the Euroclear System]

OR

[CLEARSTREAM BANKING SA]



 

By:

Name:

Title:

Address:

Date:



 

EXHIBIT B



DTC LEGEND



UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS A BENEFICIAL INTEREST HEREIN.



TRANSFERS OF THIS GLOBAL BOND ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR'S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL BOND ARE LIMITED TO TRANSFERS
MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE MORTGAGE.



EXHIBIT C



REGULATION S CERTIFICATE



______________, ____

Bank One, National Association

Bank One Global Trust Services

111 Monument Circle

Indianapolis, Indiana 46277

Attention: Corporate Trust Administration

Re: Indianapolis Power & Light Company

First Mortgage Bonds, 6.30% Series, due 2013 (the "Bonds")

Issued under the Forty-Seventh Supplemental Indenture to the

Mortgage and Deed of Trust dated as of May 1, 1940

(as supplemented and amended) (the "Mortgage")

Dear Sirs:

Terms are used in this Certificate as used in Regulation S ("Regulation S")
under the Securities Act of 1933, as amended (the "Securities Act"), except as
otherwise stated herein.



[CHECK A OR B AS APPLICABLE.]

□

A. This Certificate relates to our proposed transfer of $_____ principal amount
of Bonds issued under the Mortgage. We hereby certify as follows:





1. The offer and sale of the Bonds was not and will not be made to a person in
the United States (unless such person is excluded from the definition of "U.S.
person" pursuant to Rule 902(k)(2)(vi) or the account held by it for which it is
acting is excluded from the definition of "U.S. person" pursuant to Rule
902(k)(2)(i) under the circumstances described in Rule 902(h)(3)) and such offer
and sale was not and will not be specifically targeted at an identifiable group
of U.S. citizens abroad.



2. Unless the circumstances described in the parenthetical in paragraph 1 above
are applicable, either (a) at the time the buy order was originated, the buyer
was outside the United States or we and any person acting on our behalf
reasonably believed that the buyer was outside the United States or (b) the
transaction was executed in, on or through the facilities of a designated
offshore securities market, and neither we nor any person acting on our behalf
knows that the transaction was pre-arranged with a buyer in the United States.



3. Neither we, any of our affiliates, nor any person acting on our or their
behalf has made any directed selling efforts in the United States with respect
to the Bonds.



4. The proposed transfer of Bonds is not part of a plan or scheme to evade the
registration requirements of the Securities Act.



5. If we are a dealer or a person receiving a selling concession, fee or other
remuneration in respect of the Bonds, and the proposed transfer takes place
during the Restricted Period (as defined in the Mortgage), or we are an officer
or director of the Company or an Initial Purchaser (as defined in the Mortgage),
we certify that the proposed transfer is being made in accordance with the
provisions of Rule 904(b) of Regulation S.



□

B. This Certificate relates to our proposed exchange of $________ principal
amount of Bonds issued under the Mortgage for an equal principal amount of Bonds
to be held by us. We hereby certify as follows:





1. At the time the offer and sale of the Bonds was made to us, either (i) we
were not in the United States or (ii) we were excluded from the definition of
"U.S. person" pursuant to Rule 902(k)(2)(vi) or the account held by us for which
we were acting was excluded from the definition of "U.S. person" pursuant to
Rule 902(k)(2)(i) under the circumstances described in Rule 902(h)(3); and we
were not a member of an identifiable group of U.S. citizens abroad.



2. Unless the circumstances described in paragraph 1(ii) above are applicable,
either (a) at the time our buy order was originated, we were outside the United
States or (b) the transaction was executed in, on or through the facilities of a
designated offshore securities market and we did not prearrange the transaction
in the United States.



3. The proposed exchange of Bonds is not part of a plan or scheme to evade the
registration requirements of the Securities Act.



You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.



Very truly yours,



[NAME OF SELLER (FOR TRANSFERS)

OR OWNER (FOR EXCHANGES)]



 

By:

Name:

Title:

Address:

Date:

EXHIBIT D



RESTRICTED LEGEND



THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION. THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF,
AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE
(THE "RESALE RESTRICTION TERMINATION DATE") WHICH IS TWO YEARS AFTER THE LATER
OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY) ONLY (I) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (II) FOR SO
LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT ("RULE 144A"), TO A PERSON IT REASONABLY BELIEVES IS A "QUALIFIED
INSTITUTIONAL BUYER"' AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (III) PURSUANT TO
OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN
THE MEANING OF REGULATION S UNDER THE SECURITIES ACT, (IV) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, OR (V) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (INCLUDING UNDER RULE 144 UNDER THE
SECURITIES ACT, IF AVAILABLE), SUBJECT TO THE COMPANY'S AND THE TRUSTEE'S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (III) OR (IV) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY
IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.



 

 

EXHIBIT E



RULE 144A CERTIFICATE



______________, ____

Bank One, National Association

Bank One Global Trust Services

111 Monument Circle

Indianapolis, Indiana 46277

Attention: Corporate Trust Administration



Re: Indianapolis Power & Light Company

First Mortgage Bonds, 6.30% Series, due 2013 (the "Bonds")

Issued under the Forty-Seventh Supplemental Indenture to the

Mortgage and Deed of Trust dated as of May 1, 1940

(as supplemented and amended) (the "Mortgage")



Ladies and Gentleman:



TO BE COMPLETED BY PURCHASER IF (1) ABOVE IS CHECKED.



This Certificate relates to:



[CHECK A OR B AS APPLICABLE.]

□

A. Our proposed purchase of $________ principal amount of Bonds issued under the
Mortgage.





□

B. Our proposed exchange of $________ principal amount of Bonds issued under the
Mortgage for an equal principal amount of Bonds to be held by us.





We and, if applicable, each account for which we are acting in the aggregate
owned and invested more than $100,000,000 in securities of issuers that are not
affiliated with us (or such accounts, if applicable), as of ___________, 200_,
which is a date on or since close of our most recent fiscal year. We and, if
applicable, each account for which we are acting, are a qualified institutional
buyer within the meaning of Rule 144A ("Rule 144A") under the Securities Act of
1933, as amended (the "Securities Act"). If we are acting on behalf of an
account, we exercise sole investment discretion with respect to such account. We
are aware that the transfer of Bonds to us, or such exchange, as applicable, is
being made in reliance upon the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A. Prior to the date of this Certificate
we have received such information regarding the Company as we have requested
pursuant to Rule 144A(d)(4) or have determined not to request such information.



You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.



Very truly yours,



[NAME OF PURCHASER (FOR

TRANSFERS) OR OWNER (FOR

EXCHANGES)]



 

By:

Name:

Title:

Address:



Date:

EXHIBIT F



TEMPORARY OFFSHORE DTC LEGEND



THIS BOND IS A TEMPORARY GLOBAL BOND. PRIOR TO THE EXPIRATION OF THE RESTRICTED
PERIOD APPLICABLE HERETO, BENEFICIAL INTERESTS HEREIN MAY NOT BE HELD BY ANY
PERSON OTHER THAN (1) A NON-U.S. PERSON OR (2) A U.S. PERSON THAT PURCHASED SUCH
INTEREST IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"). BENEFICIAL INTERESTS HEREIN ARE NOT
EXCHANGEABLE FOR CERTIFICATED BONDS OTHER THAN A PERMANENT GLOBAL BOND IN
ACCORDANCE WITH THE TERMS OF THE MORTGAGE. TERMS IN THIS LEGEND ARE USED AS USED
IN REGULATION S UNDER THE SECURITIES ACT.





INDS01 SWT 598579_6

